DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
As to the amended claims and remarks filed on 1/31/22, the previous 112f interpretations remain as previously applied.  Based on applicants remarks, the previous 112a rejection is withdrawn. Further, while some of the previous 112b rejections are withdrawn based on the claim amendments, some of the previous 112b rejections remain, while new 112 rejections are also entered.
As to the amended claims and remarks, the previous prior art rejection is withdrawn and a new rejection is applied (see below).
Claim Status
Claims 1-11 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sample container holding unit configured to hold” in line 4 of claim 1; “holding determination unit configured to determine” of line 3 of claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “sample container holding unit configured to hold” in line 4 of claim 1 is described as #2 in the specification and drawings (see figures 1-3).  However, applicants have not provided a clear correlation between the holding unit and actual definitive structures.  Further, the drawings appear to just denote a region of space or a black box (Figures 1-3) which do not help clarify the issue as to what structure is being recited.  When looking at Figures 1 and 3, there is no specific structure aside from a black box in figure 1 or a region of space in figure 3, that is denoted by #2 
The “holding determination unit configured to determine” of line 2 of claim 7 is described as part of the control unit in [65] and figure 1 of the instant specification.  For purposes of examination, the examiner will interpret the holding determination unit to be a controller which determines whether a container is held based on pressure, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “a container suction member removably attached to the sample container holding unit” in lines 5-6.   Support for the newly added limitation of the instant claims was not found by the examiner in the original disclosure.  Specifically, the term “removably attached” is nowhere to be found in the disclosure.  Additionally, the specification appears to describe the container holding unit as including the suction member (see [96] of the instant specification, and further evidenced on page 12 of applicants remarks), so there is no support for the suction member being separate entity from the container holding unit.  The container holding unit has been interpreted under 112f (see above), which also creates ambiguity under 112b (see below), yet the specification does not support the container holding unit and the suction member being separate removable structures since the suction member is 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation the “sample container holding unit configured to hold” in line 4 of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The “sample container holding unit configured to hold” in line 4 of claim 1 is described as #2 in the specification and drawings (see figures 1-3).  However, applicants have not provided a clear correlation between the holding unit and actual definitive structures.  Further, the drawings appear to just denote a region of space or a black box (Figures 1-3) which do not help clarify the issue as to what structure is being recited.  When looking at Figures 1 and 3, there is no specific structure aside from a black box in figure 1 or a region of space in figure 3, that is denoted by #2 as the holding unit.  Additionally, applicants create ambiguity in [96] of the specification by stating that the holding unit includes the suction member, where in the current claims the holding unit and suction member are two distinct structures.  Therefore, due to the ambiguity, it 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding line 5 of claim 1, it is unclear how the container suction member is removably attached to the sample container holding unit.  Because the specification describes the container holding unit as including the container suction member (see [96] of the instant specification), then it is unclear how the  container holding unit can be removable with respect to the suction member if the suction member is part of the container holding unit (i.e. how can the container holding unit be removable with respect to itself?).  Further, how is the holding unit attached to the suction member when the suction member appears to be suctioning from the container and not the holding member? Therefore, it is unclear how the container holding unit is holding a container as recited in line 4 when the container suction member appears (which is recited in the claims as distinct from the container holding unit) is what appears to interact with the container to hold it.
Claims 2-11 are rejected based on further claim dependency.
Regarding claim 3, “a deterioration” in line 6, “a decrease” in line 6, and “a shape” in line 9 have each already been described previously in claim 2. It is unclear to the examiner if applicants are attempting to refer to the same features or new features.
As to claim 7, it is unclear how the determination is made that the container is being held by the holding unit based on pressure.  Claim 1 requires that the suction member (not the holding unit) uses the pressure to hold the container, and it is unclear whether the sample is being held by the holding unit or the suction member. 
Regarding claim 9, it is unclear what “the sample to be analyzed” in lines 2-3 is attempting to describe since this has not been previously recited.  No sample has been described as being analyzed previously, and it is unclear what specific sample applicants are referring to as “the sample to be analyzed” since there is insufficient antecedent basis for analysis of a sample.  
As to lines 2-3 of claim 9, it is unclear what preprocessing in a preprocessing unit for a chromatography apparatus is attempting to encompass.  The examiner requests that the specific preprocessing unit and process be clearly defined.   Although processing/preprocessing is broad, it can encompass virtually any structure/process without clarification.  For example, is a sample that sitting in a region just prior to analysis enough to be a preprocessing operation by a preprocessing unit, or is moving alone satisfing the preprocessing, or is some specific structure/process required?  How is moving to perform the preprocessing?  The examiner requests that the specific preprocessing/preprocessing unit be clearly defined.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lapham et al (US 20170190056; hereinafter “Lapham”; already of record) in view of Seto et al (US 20020044892; hereinafter “Seto”; already of record).
As to claim 1, Lapham teaches a sample container suctioning and holding device (Lapham; Figs. 2-8) comprising: 
a negative pressure supply unit configured to supply negative pressure (Lapham teaches a vacuum source applied through tubing 13; Fig. 4-8 [73, 75]); 
a sample container holding unit configured to hold a sample container (As best understood, Lapham teaches the region of space encompassing 10, 13, and 17 as the container holding unit; Fig. 5-7.); 
a container suction member removably attached to the sample container holding unit and configured to suction a lid portion which is provided on the sample container by the supplied 
a pressure sensor configured to. measure a magnitude of the negative pressure applied to the container suction member from the negative pressure supply unit (Lapham teaches determining using a tube sensor whether or not the tube is picked, where the tube sensor monitors pressure and present error messages if pressure signals show that the tube is not picked up; [25, 50, 59, 73].); and 
a control unit configured to perform control to determine a state of the container suction member based on the pressure sensor information corresponding to the contact surface of the container suction member, which contacts an upper surface of the lid portion, based on the negative pressure applied to the container suction member, which is measured by the pressure sensor (Lapham teaches a control; Fig. 18, [50, 104].  The negative pressure applied to the suction member 21/5 contacts the tube lid to pick up the tube, where the tubes used can be seen in figure 9.  Lapham teaches determining using a tube sensor whether or not the tube is picked, where the tube sensor monitors pressure and present error messages if pressure signals show that the tube is not picked up; [25, 50, 59, 73]. Lapham teaches that the adapters are known; [57].  Therefore, Lapham teaches the determination of the state of whether the container is held or not based on the pressure values).  
Note: The instant Claims contain a large amount of functional language (ex: “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Lapham does not specifically teach the controller determining the state based on a threshold of pressure value corresponding to a size of the contact surface of the container suction member, and magnitude of the negative pressure value.  However, Seto teaches the analogous art of a suction member (Seto teaches suction member 70; Fig. 7 [42]) with a controller which determines the state based on a threshold of pressure value corresponding to a size of the contact surface of the container suction member, and magnitude of the negative pressure value (Seto teaches storing pressure patterns and pressure detection over time which compares the pressure magnitude to thresholds and indicates if there is a problem with the pressure and alerts a user; Figs. 1, 7-8 [55, 62-66, 69-82].  Seto teaches that the suction member can deteriorate or be abnormal; Fig. 8B-8C [62-63, 72-74, 77-78, 82]. Seto also teaches that the pressure can be abnormal due to pressure mismatch; Figs. 8C-8D [63-64, 74-75, 77-78, 82].  Therefore, because Seto determines the state based on comparison of the magnitude to the threshold pressure, then the threshold pressure can correspond to anything including a size of the contact surface of the suction member). It would have been obvious to have modified the control which determines the state based on whether suction is proper or not based on the pressure of Lapham by comparing the detected pressures to a threshold as in Seto because Seto teaches that comparing the pressure data to a threshold enables the determination of the type of abnormality such that the user can be alerted to the abnormality and that the abnormality can be quickly corrected (Seto; [13, 14, 25, 63, 64, 73, 74, 76, 82]) and because this provides an advantage since it is difficult for the operator to constantly check the states of the suction device (Seto; [54]).
As to claim 2, modified Lapham teaches the sample container suctioning and holding device as recited in claim 1, wherein the control unit is configured to perform control to determine whether a deterioration which has caused a decrease of the degree of sealing of the container suction to the lid portion of the container suction member has occurred or a shape of the contact surface of the container suction member is mismatched with respect to a shape of 
As to claim 3, modified Lapham teaches the sample container suctioning and holding device as recited in claim 2, further comprising: a storage unit configured to store a detection result of the magnitude of the negative pressure measured by the pressure sensor (Lapham teaches memory as part of the controller; [104]), wherein the control unit is configured to perform control to determine whether a deterioration which has caused a decrease of the degree of sealing of the container suction member to the lid portion of the container suction member has occurred or the shape of the contact surface of the container suction member is mismatched with respect to a shape of the upper surface of the lid portion, based on time series detection results of the negative pressure (Lapham teaches determining whether the tube is picked or not, where if it was not picked then the degree of sealing has deteriorated.  Further, the modification of the determination of the suction state of Lapham by comparing detected pressures to a pressure threshold of Seto have already been discussed above. Seto teaches storing pressure patterns over time and pressure detection over time which indicates if there is a problem with the pressure and alerts a user; Figs. 1, 7-8 [55, 62-66, 69-82].  Seto teaches that 
As to claim 4, modified Lapham teaches the sample container suctioning and holding device as recited in claim 3, the threshold pressure value includes a first threshold pressure value, and a second threshold pressure value smaller than the first threshold pressure value, the magnitude of the negative pressure is in any one of a first negative pressure range in which the magnitude of the negative pressure is larger than the first threshold pressure value, a second negative pressure range in which the magnitude of the negative pressure is equal to or smaller than the first threshold pressure value and larger than the second threshold pressure value, and a third negative pressure range in which the magnitude of the negative pressure smaller than the second threshold pressure value, wherein the control unit is configured to perform control to determine that the container suction member has deteriorated in case the magnitude of the negative pressure supplied from the negative pressure supply unit has changed from the first negative pressure range to the third negative pressure range via a second negative pressure range (The modification of the control which determines whether suction is proper or not based on the pressure of Lapham to use pressure thresholds to determine the type of abnormality based on the time series pressure data as in Seto has already been discussed in claims 1/3 above.  Seto teaches that the pressure in Figure 8D from time t1 to t2 moves from a first range above threshold PB (first threshold) through a second range between thresholds PB and PA (second threshold) and to a third range at t2 below PA; [64, 75, 76].  This pressure deviation is determined as an abnormality.  Additionally, Seto teaches the deterioration detected when the pressure in Figure 8C goes below the first threshold as the line from t0 to t1 and then moves down to below second threshold PB at time t2; [63, 74]).
As to claim 5, modified Lapham teaches the sample container suctioning and holding device as recited in claim 3, the threshold pressure value includes a first threshold pressure value, and a second threshold pressure value smaller than the first threshold pressure value, the magnitude of the negative pressure is in any one of a first negative pressure range in which the magnitude of the negative pressure is larger than the first threshold pressure value, a second negative pressure range in which the magnitude of the negative pressure is equal to or smaller than the first threshold pressure value and larger than the second threshold pressure value, and a third negative pressure range in which the magnitude of the negative pressure smaller than the second threshold pressure value, wherein the control unit is configured to perform control to determine that the shape of the contact surface is mismatched with respect to the shape of the upper surface of the lid portion in case the magnitude of the negative pressure supplied from the negative pressure supply unit has become the second negative pressure range without having become the first negative pressure range (The modification of the control which determines whether suction is proper or not based on the pressure of Lapham to use pressure thresholds to determine the type of abnormality based on the time series pressure data as in Seto has already been discussed in claims 1/3 above.  Seto teaches in Figure 8C that the pressure after t2 is not above PB (first threshold) thereby not becoming the first range and is above PA (second threshold) to be in the second range at t3; [63, 74].  This pressure deviation is determined as an abnormality or mismatch.  Additionally, Seto teaches that the pressure in Figure 8D from time t2 to time t3 does not move above threshold PB (first threshold) and is greater than PA (second threshold); [64, 75, 76]).
As to claim 6, modified Lapham teaches the sample container suctioning and holding device as recited in claim 4, further comprising: a notification unit configured to notify that the magnitude of the negative pressure is which of the first negative pressure range, the second negative pressure range, and the third negative pressure range (Lapham teaches the notification of the tube state based on the sensed pressure; [59].  Further, the modification of 
As to claim 7, modified Lapham teaches the sample container suctioning and holding device as recited in claim 1, further comprising: a holding determination unit configured to determine whether the sample container holding unit is holding the sample container based on the magnitude of the negative pressure supplied from the negative pressure supply unit to the sample container holding unit and measured by the pressure sensor (Lapham teaches determining using a tube sensor whether or not the tube is picked, where the tube sensor monitors pressure and present error messages if pressure signals show that the tube is not picked up; [25, 50, 59, 73]).  
As to claim 10, modified Lapham teaches the sample container suctioning and holding device as recited in claim 1, wherein the control unit is configured to determine at least whether a shape of the contact surface of the container suction member is mismatched with respect to a shape of the upper surface of the lid portion as the state of the container suction member (Lapham teaches determining using a tube sensor whether or not the tube is picked, where the tube sensor monitors pressure and present error messages if pressure signals show that the tube is not picked up, where a deterioration/decrease in sealing would be interpreted by the tube not being picked up; [25, 50, 59, 73].  The examiner believes that the determination whether the container was picked based on pressure would mean that the suction member was mismatched in shape due to a pressure variation, or that the pressure suction portions were deteriorated. Further, the detection of the container not being picked up based on pressure could also mean that the suction member and lid of the tube are not properly aligned/mismatched in shape. Further, the modification of the determination of the suction state of Lapham by comparing detected pressures to a pressure threshold of Seto have already been 
As to claim 11, modified Lapham teaches the sample container suctioning and holding device as recited in claim 1, wherein, as the state of the container suction member, the control unit is configured to perform control to determine that a deterioration has occurred due to a decrease of the degree of sealing of the container suction member to the lid portion of the container suction member, or that the shape of the contact surface of the container suction member is mismatched with respect to the shape of the upper surface of the lid portion, based on time series detection results of the magnitude of the negative pressure when a transfer operation is performed multiple times ((Lapham teaches determining using a tube sensor whether or not the tube is picked, where the tube sensor monitors pressure and present error messages if pressure signals show that the tube is not picked up, where a deterioration/decrease in sealing would be interpreted by the tube not being picked up; [25, 50, 59, 73].  The examiner believes that the determination whether the container was picked based on pressure would mean that the suction member was mismatched in shape due to a pressure variation, or that the pressure suction portions were deteriorated. Further, the detection of the container not being picked up based on pressure could also mean that the suction member and lid of the tube are not properly aligned/mismatched in shape. Further, the modification of the determination of the suction state of Lapham by comparing detected pressures to a pressure threshold of Seto have already been discussed above. Seto teaches storing pressure patterns over time and pressure detection over time which indicates if there is a problem with the pressure and alerts a user; Figs. 1, 7-8 [55, 62-66, 69-82].  Seto teaches that the suction 
“When” a transfer operation is performed multiple times does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lapham in view of Seto in view of Silbert, R (US 20170052205; hereinafter “Silbert”; already of record).
As to claim 8, modified Lapham teaches the sample container suctioning and holding device as recited in claim 1, further comprising: a horizontal direction moving mechanism including a holding portion that movably holds the sample container holding unit (Lapham 
Lapham does not specifically teach a sample suction and discharge unit configured to suction a sample from the sample container and discharge the sample at a predetermined position; a horizontal direction moving mechanism configured to integrally move the sample container holding unit together with the sample suction and discharge unit in a horizontal direction; a first vertical direction moving mechanism including a first drive unit, and configured to move the sample container holding unit in a vertical direction; and a second vertical direction moving mechanism including a second drive unit, and configured to move the sample suction and discharge unit independently of the sample container holding unit in a vertical direction. However, Silbert teaches the analogous art of a sample transfer device (Silbert; Fig. 9, 14-15) with a sample suction and discharge unit configured to suction a sample from the sample container and discharge the sample at a predetermined position (Silbert teaches pipettor 406 to suctions samples from 102 and discharge to 101; [59, 64, 86, 87, 90] Fig. 9, 14-15, 16-17); a horizontal direction moving mechanism configured to integrally move the sample container holding unit together with the sample suction and discharge unit in a horizontal direction; a first vertical direction moving mechanism including a first drive unit, and configured to move the sample container holding unit in a vertical direction; and a second vertical direction moving mechanism including a second drive unit, and configured to move the sample suction and discharge unit independently of the sample container holding unit in a vertical direction (Silbert teaches that the holding unit 405 and pipettor 406 moving integrally in the horizontal direction while being independently movable in the vertical direction; [86], [84, 86-88, 99, 197], Fig. 9, 14-15, 16-17).  It would have been obvious to one of ordinary skill in the art to have modified the holding unit of Lapham to include a pipettor which moves with the holder in the horizontal 
As to claim 9, modified Lapham teaches the sample container suctioning and holding device as recited in claim 8 (see above), further comprising: a preprocessing unit configured to perform preprocessing of the sample to be analyzed by a chromatography apparatus, wherein the preprocessing unit is configured to perform preprocessing the sample of the sample container which moved from a sample container placement portion to the preprocessing unit by the horizontal moving mechanism and the vertical moving mechanism, and wherein the sample suction and discharge unit is configured to suction the sample after the preprocessing and discharge the sample to a sample inlet port  (The modification of the holding unit of Lapham to include a pipettor as in Silbert has already been discussed in claim 8 above. Although functional, Silbert teaches that the gripper 405 moves containers 102 and 101 to preprocessing unit 107 from placement unit 103 where pipettor 406 can aspirate and dispense samples from 101/102; [88]).
Response to Arguments
Applicant’s arguments, filed 1/31/22, towards the prior art have been considered but are moot because the arguments are towards the amended claims and not the current grounds of rejection.
Applicants state on pages 14-15 of their remarks that the claims are amended to address the 112b rejections. However, the examiner respectfully disagrees, and notes that 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Benjamin R Whatley/Primary Examiner, Art Unit 1798